In a coram nobis proceeding, defendant appeals, as limited by his brief, from so much of an order of the County Court, Suffolk County, dated December 23, 1970, as, on reargument, denied the application. Order affirmed insofar as appealed from. No opinion. Rabin, P. J., Hopkins, Munder and Latham, JJ., concur; Gulotta, J., concurs, with the following memorandum: In the light of People v. Olson (36 A D 2d 966) and Matter of Torres v. Gallucci (36 A D 2d 966), I am constrained to concur in the affirmance, although I still adhere to my views as expressed in the dissents in each of those cases.